EXHIBIT D ONLY COMPLETE THIS FORM IF YOU WISH TO CANCEL THE INSTRUCTIONS YOU SUBMITTED ON YOUR LETTER OF TRANSMITTAL NOTICE OF WITHDRAWAL OF TENDER Regarding Interests in FEG ABSOLUTE ACCESS FUND LLC Tendered Pursuant to the Offer to Purchase Dated August 31, 2011 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY UMB FUND SERVICES, INC. BY, 12:00 MIDNIGHT, EASTERN TIME, ON SEPTEMBER 29, 2011, UNLESS THE OFFER IS EXTENDED. Complete This Notice of Withdrawal And Return To: FEG Absolute Access Fund LLC c/o UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 Attention:Tender Offer Administrator Phone:(610) 548-2003 Fax:(610) 566-2439 Cancel Tender Page 1of 2 Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its limited liability company interest in FEG Absolute Access Fund LLC (the “Fund”), or the tender of a portion of such interest, for purchase by the Fund that previously was submitted by the undersigned in a Letter of Transmittal dated . Such tender was in the amount of: [ ] The undersigned’s entire limited liability company interest. [ ] A portion of the undersigned’s limited liability company interest expressed as a specific dollar value. $ The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the interest in the Fund (or portion of such interest) previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. SIGNATURE(S): FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: FOR OTHER INVESTORS: Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Investor Print Name of Investor Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Joint Tenant Signature if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name and Title of Co-signatory Date: Cancel Tender Page2of 2
